DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. Applicant argues that the cited art does not teach the non-standardized connection that is now positively recited by the claims. However, as discussed below, McLean et al. provides that one skilled in the art of electric connections would recognize the interchangeability of a standardized connection with a non-standardized connection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8,11-13,15-21 and 25 are rejected under 35 U.S.C, 103 as being unpatentable over Shigeno et al. (US Pub #2014/0150189} in view of Stevens et al., (US Pub # 2014/0035380), Farkas et al. (US Pub # 2013/0200841), Spohr (US Pat # 3,463,994) and McLean et al. (US Pub # 2015/0288010).
In regards to claims 1, 5-8, 11-13, 16-17, 20-21 and 25, Shigeno et al, teaches a storage container for an electric oral-hygiene device, the storage container comprising a removable electric oral- hygiene device (410/420); a first casing part (330); at least a second casing part (240); wherein the first and second casing parts are mechanically coupled to allow for an open-container state in which the electric oral-hygiene device can be removed from the container (see Figure 25} and a closed-container state (see Figure 28} in which the electric oral-hygiene device is secured inside the storage container; wherein the container further has a charging unit (280) for selectively charging the electric oral-hygiene device, an electrical input connector (252) realized on a first side wail for providing energy to the charging unit, and at least one electrical output connector realized at an outer side of the first or second casing part (see Figure 26 at USB connector connecting to an external computer for power, where such is “realized at an outer side of the casing" as it Is outside the casing), wherein the charging unit is arranged for selectively providing the energy received at the electrical input connector via the electrical output connector to an external device (where the USB charges the charger which could also charge a device when charged and the USB is plugged into an externa! device to charge, as a USB is "arranged" to transfer power); and visual feedback about at least one of a status of the charging unit and a charging process performed by the charging unit (Paragraph 0039); wherein the feedback element is arranged on 
Shigeno et al. teaches the charging unit, but does not teach comprises a charging prioritization unit arranged to control the supply of energy provided via the electrical input connector to the charging unit and to the electrical output connector, wherein the charging prioritization unit is arranged to control the supply of energy in dependence on the charging state of the electric oral-hygiene device and does not teach a separate electrical connecter serving as an electrical output connector realized together with the electrical input connecter on the first side wall, wherein the charging unit is arranged for selectively providing energy received at the electrical input connecter via the electrical output connecter to an external device and the first and second casing parts are connected by a fastening connection to place the storage container in a closed position; where the electrical input connector is non-standardized and provides a water-proof connection.
However, Stevens et al. teaches a charging unit to contain a charging prioritization unit arranged to control the supply of energy provided via an electrical input connector to the charging unit and to an electrical output connector, wherein the charging prioritization unit Is arranged to control the supply of energy in dependence on the charging state of the device (Paragraphs 0026 and 0032). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify 
With regards to the output connector, Farkas et al. teaches an electrical input connection (Figure 1a at 42} along with an electrical output connection (Figure 1a at 44) located adjacent to one another on a same outer side wall. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rechargeable device of Shigeno et al. which already contains an input, on an outer wall, to contain both input, and output, connections, located adjacent, one another, as taught by Farkas et al. in order to increase the versatility of the device.
With regards to the fastening connection, Spohr teaches providing fastening elements (128a) to secure first and second casing parts (21/22) in a closed position. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second casings of Shigeno to include the fastening connections of Spohr in order to stably hold the device in a closed position.
Lastly, with regards to the connections, McLean et al. teaches the use of non-standard electrical connectors to provide transfer of energy and signals (Paragraph 0035) across a fluid-tight connection. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connectors of Shigeno to be non-standard, as taught by McLean et al. as a matter of manufacture preference for desired compatability.
In regards to claim 15, Shigeno et al. teaches a kit comprising the storage container of claim 1, and an energy-supply unit having an electrical output connector that is connectable with the electrical input connector of the storage container, wherein the electrical output connector of the energy-supply unit and the inlet of the container are structured for coupling (Paragraph 0040 of Shigeno which teaches various other systems may be used); but does not teach the coupling is a non-standardized coupling. However, McLean et al. teaches the use of non-standard electrical connectors to provide transfer of 

In regards to claim 18, Shigeno et al. teaches the case, but does not teach a removable display device comprises a smart phone. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was tiled to modify the case of Shigeno et al. to be used in conjunction with a smart phone, as having a smart phone used in proximity to oneself while getting ready is well known and widely practiced.
In regards to claim 19, Shigeno et al. teaches at each of the first and second casing parts the receiving structure where it is arranged to hold the removable display device in the open-container state (as the device in the opened position, see for example Figure 15 provides the case to have a contoured cutout, where such cutout structure is capable of receiving a display device, which meets the claimed language).

Claim 4 is rejected under 35 U,$,C, 103 as being unpatentable over Shigeno et al, in view of Stevens et al., Farkas et al., Spohr and McLean et al. as applied to claim 1 above, in further view of Okai (US Pub #2017/0105825).
In regards to claim 4, as applied to claim 1 above, Shigeno et al. teaches the charging unit, but does not teach comprising a manual override to the charging prioritization unit. However, Okai teaches an oral care case to have a charging element that is automatically controlled, where the charger is provided with a manual override (Paragraph 0083). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the charger of modified Shigeno to be manually overridden, as taught by Okai in order to let the user set personal preferences for use.

Claims 9-10 are rejected under 35 U.S.C, 103 as being unpatentable over Shigeno et al. in view of Stevens et al., Farkas et al., Spohr and McLean et al. as applied to claim 1 above, in further view of Brink et al (US # 2011/0100865).
In regards to claims 9-10, as applied to claim 1 above, Shigeno et al. teaches the storage container, but does not teach a sanitizing unit for sanitizing at least a portion of the electric oral hygiene device. However, Brink et al. teaches an oral care storage container to contain a UV sanitizing light (Paragraph 0025). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the case of Shigeno to contain the UV light of Brink et al. in order to keep the device sanitized.

Claim 14 is rejected under 35 U.S.C, 103 as being unpatentable over Shigeno et al. in view of Stevens et al., Farkas et al., Spohr and McLean et al. as applied to claim 1 above, in further view of Vu et al. (US Pub #2011/0315572).
In regards to claim 14, as applied to claim 1 above, Shigeno et al. teaches providing an inlay for receiving the electric oral-hygiene device (270) but does not teach that it is replaceable. However, Vu et al. teaches the advantage for providing an inlay for receiving oral hygiene devices that is replaceable (Paragraphs 0064-0065). it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the inlay of Shigeno to be replaceable, as taught by Vu et al. in order to allow the user to customize which items will be stored 'within the case.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeno et al., in view of Stevens et al., Farkas et al., Spohr and McLean et al. as applied to claim 21 above, in further view of Sloan (US Pat # 3,884,635).
Sloan teaches an oral care case to contain a reservoir (13) of replaceable moisture absorbing pellets (14). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the case of Shigeno to contain the refillable case of desiccant as taught by Sloan in order to prevent the device from facilitating mold growth.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeno et al. In view of Stevens et al., Farkas et al., Spohr, McLean et al. and Sloan as applied to claim 22 above, in further view of Reichmuth (US Pat # 2,508,773).
In regards to claim 23, as applied to claim 22 above, modified Shigeno et al. teaches the moisture absorbing material is provided in a reservoir; but does not teach the reservoir of material is replaceable. However, Reichmuth teaches an oral care ease to contain a replaceable reservoir (4/8) of material (5). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the reservoir of modified Shigeno to be replaceable, as taught by Reichmuth In order to prevent the user from having to directly handle the material enclosed by the reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772